Citation Nr: 9910809	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  99-03 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
right ear hearing loss. 


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

A review of the claims folder reveals that the veteran is 
apparently claiming entitlement to an increased rating for 
residuals of a post auricular cholesteatoma excision of the 
right ear, entitlement to service connection for bilateral 
tinnitus based on new and material evidence; and entitlement 
to service connection for left ear hearing loss.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not service-connected for left ear hearing 
loss and is not totally deaf in both ears; his hearing acuity 
for his nonservice-connected left ear is considered to be 
normal.

3.  A VA audiometric examination in February 1998 revealed 
that the veteran's average right ear pure tone air conduction 
threshold was 39 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz (Hz) with a speech discrimination ability of 96 
percent.  His hearing acuity in this right ear was at level 
"I".


CONCLUSION OF LAW

An increased (compensable) evaluation for right ear hearing 
loss is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.383, 4.85, 4.87, Diagnostic Code 6100 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim that is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ § 4.1, 4.10 (1998).  Separate diagnostic codes identify the 
various disabilities.  If there is a question as to which of 
two evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire claims file, and has found 
nothing in the historical record that would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Turning to the case at hand, the Board notes that in July 
1994 the RO granted the veteran service connection for right 
ear hearing loss due to acoustic trauma in service, and 
assigned a noncompensable rating effective October 25, 1993.  
In December 1997, the appellant asserted that a compensable 
rating was warranted.  In February 1998, the RO denied the 
appellant's claim for a compensable rating.  The appellant 
filed a timely notice of disagreement, and the RO issued a 
Statement of the Case.  The appellant then filed a timely 
substantive appeal to the Board.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
See 38 C.F.R. § 4.85.  The results are then analyzed using 
the tables contained in 38 C.F.R. § 4.87.  

In January 1998, a clinical audiologist at the Indiana 
University Department of Speech and Hearing Sciences reported 
that the veteran was a patient.  The clinical audiologist 
commented that the veteran supplied previous hearing test 
results from the VA Medical Center in June 1997 and the 
Edgewood Clinic in November 1997.  These records are 
associated with the claims file.  The clinical audiologist 
pointed out that the results from both clinics indicated the 
presence of a mild conductive hearing loss from 250 to 4000 
Hz, dropping to a severe to profound loss at 6000 to 8000 Hz 
for the right ear.  Based on the examination, the clinical 
audiologist recommended a mild-gain hearing aid for the right 
ear.

According to the most recent audiological examination report, 
in February 1998, the VA examiner measured the veteran's pure 
tone thresholds, in decibels, as follows: 




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT

30
35
35
55
39
LEFT

15
10
10
25
15

The average pure tone decibel threshold was indicated to be 
39 in the right ear and 15 in the left ear.  The speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 100 percent in the left ear.  

According to an October 1998 outpatient treatment record from 
the Bedford Regional Medical Center, the veteran was treated 
for otitis media.  The report was negative for complaints of 
increased hearing loss.

Under the current schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000, and 4,000 hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated from I, 
for essentially normal hearing, to a level XI, for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, hearing 
acuity of the nonservice-connected is considered to be normal 
for rating purposes.  In such situations, a maximum 10 
percent evaluation is warranted where hearing in the service-
connected ear is at level X or XI.  38 U.S.C.A. § 1160(a) 
(West 1991); 38 C.F.R. §§ 3.383, 4.85, Diagnostic Codes 6100 
to 6110 (1998).

The veteran is currently service-connected for defective 
hearing in the right ear only, and does not have total 
deafness in both ears.  Accordingly, his hearing acuity in 
his nonservice-connected left ear is considered to be normal.  
38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 3.383, 4.85.  A maximum 
10 percent evaluation, therefore, is warranted where hearing 
in the service-connected left ear is at level "X" or "XI." 38 
U.S.C.A. § 1160(a); 38 C.F.R. § 4.85.

As indicated previously, the most recent February 1998 VA 
audiological examination reflected that the average pure tone 
decibel level at the designated frequencies was 39 in the 
right ear and 15 in the left ear.  Furthermore, the speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and 100 in the left ear.  Applied to the 
standards under 38 C.F.R. § 4.87, the veteran has a level I 
auditory acuity in the right ear and he is not deaf in the 
left ear.  Therefore, in this case, given that the veteran 
has a level I auditory acuity in the service-connected right 
ear and he is not deaf in the nonservice-connected left ear, 
the Board finds that a compensable rating is not warranted.  
38 C.F.R. 3.383(a)(3), 4.87, Diagnostic Code 6100.  The 
evidence is not so evenly balanced as to raise doubt with 
respect to any material issue.  38 U.S.C.A. § 5107(b).

In reaching its decision, the Board has taken into account 
the statements provided by the veteran.  The veteran has 
indicated essentially that his right ear hearing loss 
warranted a compensable rating because it interfered with his 
daily activities.  Although the findings reported on the 
audiometric examinations show that the veteran has service-
connected right ear hearing loss, when applied to the 
mechanical formula of the rating schedule, a compensable 
evaluation for right ear hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85, Diagnostic Code 
6100.  Disability evaluations for hearing loss make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998).

The veteran also indicated in both an October 1998 written 
statement and the February 1999 substantive appeal, that he 
had received medical treatment after the February 1998 
audiogram.  Although he reported that he was treated for wax 
build-up and infections, he did not allege that any 
subsequent audiograms had shown that his right ear hearing 
loss had increased in severity since the February 1998 VA 
audiogram.  The October 1998 outpatient treatment record from 
the Bedford Regional Medical Center was negative for findings 
of increased hearing loss.  With respect to VA's duty to 
search for specific documents, "the duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"  Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  Hence, the Board 
finds that the duty to assist does not require a remand to 
obtain these records since the relevance of these documents 
is not readily apparent.  See 38 U.S.C. § 5107(a); 38 C.F.R. 
§ 3.103(a) (1998); Godwin v. Derwinski, 1 Vet. App. 419, 424 
(1991).


ORDER

An increased rating for right ear hearing loss is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

